Per Curiam.
This case being for decision by the entire bench of six Justices, the question for decision being whether the lower court erred in awarding a nonsuit, and the Justices being equally divided in opinion, Beck, P. J., and Hill and Gilbert, JJ., being of the opinion that the judgment of the court below should be affirmed, and Russell, C. J., and Atkinson and Hines, JJ., being of the opinion that the court erred in awarding a nonsuit, the judgment of the lower court is affirmed by operation of law.